ORDER
Garfield Phillips, an African American, owned rental property in Joliet, Illinois. In late 1997 a city building inspector visited the property and cited it for 34 code violations. Three inspections and two administrative hearings later, the property was condemned as unfit for human habitation. Phillips requested another hearing to appeal the decision, but none was granted.
Phillips then sued the City of Joliet and four of its officials, alleging race discrimination, deprivation of property without due process, and negligence (a variation on the due-process claim). The district court dismissed the due-process counts because Phillips’s own complaint demonstrated that the city gave him notice and an opportunity to be heard, which is all that due process requires. See Wainscott v. Henry, 315 F.3d 844, 852-53 (7th Cir.2003). The race-discrimination counts were disposed of at summary judgment after Phillips was unable to identify any similarly situated property owners whom the city had treated any better.
In his appellate brief, Phillips argues vaguely that the district court used improper “tools of analysis,” mishandled certain discovery matters, and failed to resolve various unspecified “material facts.” Even liberally construed, see Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001), these arguments fail to call into question the correctness of the district court’s rulings.
AFFIRMED.